Citation Nr: 1535309	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to May 1989.  The Veteran passed away in July 2011.  The appellant is his widow; she has been substituted for the Veteran in the above claim. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the St. Paul Pension Management Center in St. Paul, Minnesota.  The Veteran's record is now in the jurisdiction of the San Diego, California Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2015 Report of General Information notes that the appellant had requested to appear at a videoconference hearing before the Board.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the appellant has not yet been afforded the opportunity to offer testimony before the Board as to the matter on appeal, and because the RO currently schedules Board videoconference (and Travel Board) hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant should be scheduled for a hearing before a Veterans Law Judge at her local RO.  Notify the appellant and her representative of the date and time of the hearing.  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

